EXHIBIT U.S. AUTO PARTS NETWORK, INC. REPORTS FIRST QUARTER RESULTS · Net sales were $56.3 million, up 41.8% year over year. · Adjusted EBITDA $5.4 million. · Gross margin 35.2%. CARSON, California, April 28, 2010 ― U.S. Auto Parts Network, Inc. (NASDAQ: PRTS), one of the largest online providers of automotive aftermarket parts and accessories, today reported record net sales for the first quarter ended April 3, 2010 of$56.3 million, an increase of $16.6 million or 41.8% over Q1 2009 net sales of $39.7 million.Q1 2010 net income was $1.5 million or $0.05 per diluted share, an increase of $2.2 million over Q1 2009. The Company generated adjusted EBITDA of $5.4 million for the quarter compared to $3.0 million for Q1 2009. For further information regarding adjusted EBITDA, including a reconciliation of adjusted EBITDA to net income (loss), see non-GAAP Financial Measures below. “We are proud to report the highest quarterly sales in the Company’s history and our third consecutive quarter of strong double digit growth” stated Shane Evangelist, Chief Executive Officer. “However, we are even more excited about the nearly 20% EBITDA flow through on the incremental $10.5 million sequential increase in sales from Q4 2009. We also increased our cash and securities by nearly $4.0 million while continuing to invest in our infrastructure and strategic growth initiatives. Evangelist continued, “Our AutoMD.com (www.AutoMD.com) initiative to become the destination site for the most complete and unbiased free online automotive repair information, made substantial progress during the quarter. Since its January launch, AutoMD.com’s traffic has ramped to over 200,000 unique monthly visitors. Clearly, there is a demand for transparency in the auto repair industry and we believe that AutoMD is providing the tools and information to empower car owners with the best and most affordable ways to repair their vehicles.” “Looking forward, we expect to see a continuation of growth in the DIY market and expanding Internet penetration of that market. However, the seasonal demand surge for crash parts, more pronounced this year due to an abundance of bad weather, will diminish in the coming quarters. Longer-term, we believe maniacal focus on improving customer experience, driving prices down and increasing product selection will enable us to grow faster than the overall market and we hope to benefit from what we believe is a cost efficient model as we grow.” Q1 2010 Financial Highlights · Net sales for Q1 2010 increased by 41.8% from Q1 2009. Online sales for Q1 2010 increased 42.0% and offline sales increased by 40.7% compared to Q1 2009.The increase in online sales resulted from a 26.5% improvement in conversion, 5.5% growth in unique visitors and a 2.8% increase in revenue capture. · Gross profit for Q1 2010 was $19.8 million up 35.6% from Q1 2009’s gross profit of $14.6 million. Gross margin declined 1.7% to 35.2% compared with Q1 2009 at 36.9% of net sales. Gross margin was unfavorably impacted by strategic pricing initiatives initiated at the end of Q1 2009 and freight mix. · Online advertising expense was $3.3 million or 6.4% of internet net sales for the first quarter of 2010, down 0.7% from the prior year due to more efficient advertising spend.Marketing expense, excluding advertising expense, was $3.9 million or 6.9% of net sales for the first quarter of 2010 unchanged as a percentage of sales from the prior year period.Higher labor expense from increased staffing due to growth caused marketing expense as a percentage of sales to remain flat with last year. · General and administrative expense was $5.7 million or 10.1% of net sales for the first quarter of 2010 compared to12.0% of net sales in the prior year period.This decrease was primarily due to fixed cost leverage from higher sales partially offset byincreased legal costs to enforce our intellectual property rights and higher amortization from software deployments. · Fulfillment expense was $3.2 million or 5.7% of net sales in the first quarter of 2010 compared to 6.7% in the prior year period.The decrease is primarily due to fixed cost leverage from higher sales. · Technology expense was $1.0 million or 1.8% of net sales in the first quarter of 2010 compared to 2.3% of net sales in the prior year period.The decrease reflects fixed cost leverage from increased sales. · Capital expenditures for the first quarter of 2010 were $3.4 million which included $2.1 million of internally developed software and website development costs. · Cash, cash equivalents and investments were $45.5 million at April 3, 2010.The Company includes $16.3 million of investments in United States treasury bills and other liquid assets in short-term assets and $4.2 million of investments in auction rate preferred securities in long-term assets, which are not included in cash. Cash, cash equivalents and investments increased by $3.9 million over the previous quarter from $6.8 million in operating cash flow, partially offset by $2.5 million of capital expenditures. Q1 2010 Operating Metrics Q1 2010 Q1 2009 Q4 2009 Conversion Rate 1.48% 1.17% 1.47% Customer Acquisition Cost $6.13 $6.40 $6.48 Marketing Spend (% Internet Sales) 6.4% 7.1% 6.7% Visitors (millions)1 28.6 27.1 25.1 Orders (thousands) 423 316 368 Revenue Capture (% E-commerce Sales)2 84.1% 81.8% 83.9% Average Order Value $119 $120 $115 1 Visitors do not include traffic from media properties (e.g. AutoMD). 2 Revenue capture is the amount of actual dollars retained after taking into consideration returns, credit card declines and product fulfillment. Non-GAAP Financial Measures Regulation G, "Conditions for Use of Non-GAAP Financial Measures," and other provisions of the Securities Exchange Act of 1934, as amended, define and prescribe the conditions for use of certain non-GAAP financial information. We provide "Adjusted EBITDA,”which is a non-GAAP financial measure. Adjusted EBITDA consists of net income before (a) interest income (expense), net; (b) income tax provision (benefit); (c) amortization of intangibles and impairment loss;(d)depreciation and amortization; and (e) share-based compensation expense related tostock options. The Company believes this non-GAAP financial measure provides important supplemental information to management and investors. This non-GAAP financial measure reflects an additional way of viewing aspects of the Company's operations that, when viewed with the GAAP results and the accompanying reconciliation to corresponding GAAP financial measures, provides a more complete understanding of factors and trends affecting the Company's business and results of operations. Management uses Adjusted EBITDA as a measurement of the Company's operating performance because it assists in comparisons of the Company's operating performance on a consistent basis by removing the impact of items not directly resulting from core operations. Internally, this non-GAAP measure isalso used by management for planning purposes, including the preparation of internal budgets; for allocating resources to enhance financial performance; for evaluating the effectiveness of operational strategies; and for evaluating the Company's capacity to fund capital expenditures and expand its business. The Company also believes that analysts and investors use Adjusted EBITDA as a supplemental measure to evaluate the overall operating performance of companies in our industry.Additionally, lenders or potential lenders use Adjusted EBITDA to evaluate the Company’s ability to repay loans. This non-GAAP financial measure is used in addition to and in conjunction with results presented in accordance with GAAP and should not be relied upon to the exclusion of GAAP financial measures. Management strongly encourages investors to review the Company's consolidated financial statements in their entirety and to not rely on any single financial measure. Because non-GAAP financial measures are not standardized, it may not be possible to compare these financial measures with other companies' non-GAAP financial measures having the same or similar names. In addition, the Company expects to continue to incur expenses similar to the non-GAAP adjustments described above, and exclusion of these items from the Company's non-GAAP measures should not be construed as an inference that these costs are unusual, infrequent or non-recurring. The table below reconciles net income (loss) to Adjusted EBITDA for the periods presented (in thousands): Thirteen Weeks Ended Thirteen Weeks Ended April 3, 2010 April 4, 2009 Net income (loss) $ 1,547 $ (679) Interest income, net (22) (90) Income tax provision 950 1,363 Amortization of intangibles 121 367 Depreciation and amortization 1,985 1,018 EBITDA 4,581 1,979 Share-based compensation 860 1,027 Adjusted EBITDA $ 5,441 $ 3,006 Conference Call As previously announced, the Company will conduct a conference call with analysts and investors to discuss the results today, Wednesday, at 2:00 pm Pacific Time (5:00 pm Eastern Time).The conference call will be conducted by Shane Evangelist, Chief Executive Officer and Ted Sanders, Chief Financial
